      Case 3:18-cr-00024 Document 32 Filed on 06/17/19 in TXSD Page 1 of 1



                                  HEARING MINUTES

Cause No:          3:18-CR-24
Style:             UNITED STATES OF AMERICA vs. JOHN DAVID KNOWLTON
Hearing Type:      Bench Trial – Day One

Appearances:
Counsel                                         Representing
Zahra Fenelon                                   United States of America
Kimberly Leo

John David Knowlton (Pro Se)                    John David Knowlton

Philip Gallagher (advisory counsel)             John David Knowlton


Date: June 17, 2019
Time: 10:55 AM - 12:18 PM
      12:42 PM - 2:31 PM


At the trial, the following occurred, as stated on the record:

         1. The Government has made no plea offers to Defendant Knowlton.
         2. Defendant’s Motion to Dismiss and Notice of Subrogation (Dkt [31]) is
            DISMISSED.
         3. Opening statement made by the Government; Defendant Knowlton declined to
            make an opening statement. Government invoked the rule.
         4. Oral testimony of Detective Cecil Arnold.
         5. Oral testimony of Detective Jonathan Cox.
         6. Oral testimony of Arlita Bishop.
         7. Oral testimony of Special Agent Lee Erickson.
         8. Trial recessed and will resume Tuesday, June 18, 2019, at 8:30 AM.




1/1
